Citation Nr: 0606301	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for asthma.


INTRODUCTION

The veteran had active duty from December 1984 to December 
2000.


FINDING OF FACT

An asthma condition was not caused or aggravated by the 
veteran's military service.


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) A medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Id. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The veteran claims that he had asthma prior to military 
service and this condition was aggravated during active duty.  
In a statement received in September 2002, the veteran stated 
the he "had asthma since age of 7 & have record of this & 
bouts of it during active duty."

The Board remanded this case to obtain the medical records of 
these "bouts" during and before active service, with 
limited success. 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence".)  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  Cotant v. Principi, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

The Court has held on multiple occasions that lay statements 
by a veteran concerning a preexisting condition, alone, are 
not sufficient to rebut the presumption of soundness.  See 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).  

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005). 

In this case, service medical records (SMRs) fail to note 
asthma during his enlistment evaluation in August 1984.  In 
fact, when asked if he ever had or has asthma, the veteran 
checked "NO".  In May 1996 and July 1994, the veteran 
denied having asthma in the last year.  SMRs do note 
treatment for a chest cold and a 20 year history of smoking 
one pack of cigarettes a day was reported in May 1996.

In a September 1997 medical report, the veteran noted asthma 
at the age of seven without the use of an inhaler. 

In the July 1999 discharge report, the veteran indicated the 
presence of asthma.  The examiner noted "asthma as child".  
However, the veteran's lungs and chest were found to be 
normal.  Asthma at that time was not indicated.   

The Board must find that the SMRs provide very negative 
evidence against this claim.  While treatment for a chest 
disorder is indicated, asthma is not.  With regard to the 
veteran's own belief that treatment for a chest disorder in 
service was his asthma acting up, or other lay statements 
citing an asthma condition since the age of seven, the 
veteran does not have the medical expertise to make such a 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The post-service medical records, as a whole, also provide 
negative evidence against this claim.  First, the record 
notes a condition that was treated after service and the 
veteran's own doctor does not indicate the condition has a 
relationship to service.  Second, the Board has the September 
2003 VA examination report, which clearly indicates that the 
asthma was not permanently aggravated beyond normal 
progression during his military service.  The Board has 
reviewed this medical report and finds it is entitled to 
great probative weight, providing more evidence against this 
claim.  Third, the VA examination report of November 2000 
does not clearly indicate that the veteran has asthma at that 
time, providing more evidence against this claim.  Fourth, in 
his claim of November 2000, the veteran failed to note 
asthma. 

With regard to the veteran's claim that his shortness of 
breath is the result of Gulf War Syndrome, subject to various 
conditions, service connection may be granted for a 
disability due to undiagnosed illness of a veteran who served 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, headache, muscle 
pain, joint pain, abnormal weight loss, menstrual disorders, 
sleep disturbances, signs or symptoms involving the skin or 
respiratory system (upper and lower), cardiovascular, 
gastrointestinal, neurological, or neuropsychological signs 
or symptoms.  The illness must become manifest during either 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more, under the appropriate diagnostic code of 38 C.F.R. Part 
4, not later than December 31, 2006.  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  There must be 
objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. 3.317 (2005). 

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  In this case, the signs and symptoms have 
been medically attributed to a diagnosed (rather than 
undiagnosed) illness (i.e., asthma).  All medical evidence in 
this case would provide evidence against the veteran's theory 
of entitlement on this basis.

With regard to the veteran's belief that this condition may 
be due to asbestos exposure, there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations in regard to such 
claims.  However, VA has issued a circular on asbestos-
related diseases.  DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was 
rescinded and replaced with a new manual, M21-1MR.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under these guidelines.  
See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9,;see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Supbart ii, Chapter 1, Section H 
Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988).  

In this case, the Board finds that no medical evidence in 
this case suggests that the veteran has asbestosis.  The 
veteran's own statement that he had asthma prior to service 
does not support his belief that his chest disorder is the 
result of asbestosis.  Simply stated, the fact that the 
veteran has asthma does not indicate that this condition was 
caused or aggravated by service or asbestosis exposure.  All 
SMRs and post-service medical records provide evidence that 
suggest no connection between asbestos exposure and the 
disorder at issue.    

Overall the Board finds clear and unmistakable evidence that 
the asthma condition was neither caused nor aggravated by 
service.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter sent from the VA to veteran in 
July 2005 and September 2005, as well as information provided 
in the statement of the case (SOC) and the supplemental SOC, 
the RO advised the veteran of the evidence needed to 
substantiate the claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board remanded this case in order to obtain additional 
medical records regarding this claim and provide the veteran 
every opportunity to summit evidence in support of his case.  
Lay statements from friends and family do not provide a 
medical basis to grant this claim.  Simply stated, they do 
not have the medical expertise to find that the disorder was 
aggravated by service. 

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The VCAA letter does 
not specifically ask the veteran to provide any evidence in 
the veteran's possession that pertains to the claim. Id. at 
120-21.  However, as discussed above, the Board finds that 
the RO has ultimately provided all notice required by  
§ 5103(a).  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, neither the veteran nor the 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and relevant VA medical 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

The appeal is denied. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


